Citation Nr: 0426726	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  97-26 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis, 
multiple joints; currently rated with a combined evaluation 
of 20 percent disabling, 10 percent for degenerative joint 
disease, cervical spine and 10 percent for degenerative joint 
disease, lumbar spine.

2.  Entitlement to an increased evaluation for dermatitis, 
tinea pedis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to September 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The issue at that time was entitlement to an 
increased rating for arthritis of multiple joints, assigned a 
10 percent evaluation.  By rating action of October 2002, the 
evaluation assigned was increased to 20 percent, as indicated 
on the title page, with assignment of 10 percent for the 
cervical spine and 10 percent for the lumbar spine.  

The issue of entitlement to an increased evaluation for 
dermatitis, tinea pedis, currently evaluated as 10 percent 
disabling is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The December 2003 examination findings ascertained that 
the range of motion of the cervical spine was flexion zero to 
40 degrees and extension 0 to 15 degrees.  Bilateral rotation 
was zero to 45 degrees and bilateral lateral movement was 
zero to 30 degrees. 

2.  December 2003 examination findings ascertained that the 
range of motion of the lumbar spine was flexion 0 to 90 
degrees and extension was zero to 10 degrees.  There was no 
limitation by pain or body habitus.  Some loss of endurance 
was experienced with repetitive movements on rotational 
movement.  The veteran demonstrated loss of endurance and 
pain with lateral movement.  


CONCLUSION OF LAW

1.  The criteria for a disability rating of 20 percent for 
degenerative joint disease, cervical spine, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 5290 
(2003).

2.  The criteria for a disability rating of 20 percent for 
degenerative joint disease, lumbar spine, have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); C.F.R.  §§ 3.102, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 5292 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
expanded the VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development. VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).

Review of the claims folder reveals compliance with the VCAA.  
That is by way of August 1996 and October 2002 rating 
decisions, a June 1997 statement of the case and October 2002 
and January 2004 supplemental statements of the case, the RO 
provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claims.  The RO sent the 
veteran a letter, in August 2003, outlining the duties and 
provisions of the VCAA.  Additionally, the RO included in the 
October 2002 rating decision, and the October 2002 and 
January 2004 supplemental statements of the case, the 
respective responsibilities of VA and the veteran to identify 
and/or secure evidence, listed the evidence and asked the 
veteran to submit and authorize the release of additional 
evidence.  Accordingly, the Board finds that the veteran has 
been afforded all notice required by statute.  He was 
notified and aware of the evidence needed to substantiate his 
claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service medical records, VA treatment records, and 
scheduled several examinations.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.                 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision raised them.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran claims entitlement to an increased evaluation for 
arthritis, multiple joints; currently evaluated with a 
combined evaluation of 20 percent disabling, 10 percent for 
degenerative disc disease cervical spine and 10 percent for 
degenerative disc disease lumbar spine.  The Board notes that 
the March 1991 rating decision originally granted service 
connection for arthritis, multiple joints under Diagnostic 
Code 5003.  The veteran presented a claim for an increased 
disability rating in May 1996.  An August 1996 rating 
decision continued the 10 percent disability evaluation for 
arthritis, multiple joints.  However, an October 2002 rating 
decision amended the evaluation of arthritis of multiple 
joints, evaluated as 20 percent disabling, to evaluate lumbar 
spine degenerative disc disease as 10 percent disabling and 
cervical spine degenerative disc disease as 10 percent 
disabling.  

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints, multiple involvements of the interphalangeal, 
metacarpal, and carpal joints of the upper extremities, the 
interphalangeal, metatarsal, and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. § 
4.45.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

The veteran's service-connected degenerative disc disease of 
the lumbar spine is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5292, and his service-connected 
degenerative disc disease of the cervical spine is being 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5290.  
During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  The regulations used to 
evaluate diseases and injuries of the spine have changed 
twice since the veteran's claims were filed.  These changes 
became effective on September 23, 2002, and on September 26, 
2003.  However, these changes in regulations did not affect 
the disability evaluations for spine, limitation of motion of 
cervical or lumbar, under Diagnostic Codes 5290 and 5292.

Slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the cervical segment of the spine warrants a 20 
percent evaluation.  A 30 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the cervical segment of the spine warrants a 20 
percent evaluation.  A 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.

Following the submission of his claim the veteran reported 
for a June 1996 VA examination.  The examiner observed no 
fixed deformity or postural abnormalities.  Musculature 
showed no atrophy or spasm.  Range of motion of the cervical 
spine was: flexion was zero to 30 degrees; backward extension 
was zero to 30 degrees; lateral flexion bilaterally was zero 
to 40 degrees; rotation bilaterally was zero to 55 degrees.  
Range of motion for the lumbar spine: flexion was zero to 95 
degrees; extension was zero to 35 degrees; lateral flexion 
was zero to 40 degrees, bilaterally; and rotation was zero to 
35 degrees, bilaterally.  There was no evidence of pain on 
any of the motions.  There was no identifiable neurological 
involvement.  X-rays of the lumbar spine were negative; there 
was no evidence of abnormalities, deformity or malalignment 
and the intervertebral disc spaces were well-maintained.  CT 
scan of the cervical spine was negative. The examiner's 
diagnosis was back pain, non-specific. 

The veteran also reported for an April 2000 VA examination.  
The veteran reported daily back pain rated as 7 to 8 out of 
10.  Walking, running, prolonged sitting or prolonged 
standing aggravated the pain.  Usually the pain was in the 
lower back and would radiate to the upper back and between 
the shoulder blades. Range of motion for the cervical spine 
was: flexion zero to 30 degrees; extension zero to 20 
degrees; and bilateral rotation of zero to 20 degrees.  The 
veteran denied pain upon flexion; complained of pain in the 
lower back of the neck on extension and complained of pain of 
the neck on side rotation.  Lumbar spine range of motion was 
flexion zero to 60 degrees and extension zero to 30 degrees.  
The veteran complained of pain on all movements.  Examination 
also revealed tenderness of the lower back.  The examiner 
diagnosed the veteran with degenerative disc disease of both 
the cervical and lumbar spine.

The veteran underwent a September 2003 VA examination of his 
lumbar spine.  The veteran reported flare-ups that produce 
pain once or twice a year that last for one to two weeks.  
Pain was described as a four or five out of ten.  No 
neurologic symptoms were noted. The veteran walked unaided 
and did not wear any type of brace.  He has no history of 
recurring falls or unsteadiness.  No specific spinal injury 
was noted.  The veteran did report that his condition 
somewhat decreases his activity level particularly during 
flare-ups, but he does not require any direct assistance in 
activities of daily living.  Upon examination spinal 
curvature appeared normal.  Range of motion of the lumbar 
spine was: flexion of 0 to 60 degrees (protuberant abdomen 
interfered with further movement); left and right flexion was 
0 to 25 degrees; left and right rotation 0 to 20 degrees.  
Straight leg raises were negative bilaterally.  Deep tendon 
reflexes were +3 at knee and ankle.  No neurologic symptoms 
were noted and there was no history of vertebral fracture.  
X-rays showed levoconvexed scoliosis at L1 with moderate 
discogenic degenerative changes, facet arthropathy throughout 
the lumbar spine greatest at L5-S1.  The examiner's diagnosis 
was degenerative joint changes of the lumbar spine along with 
early degenerative disc disease, symptoms manifesting as 
chronic pain and 1 to 2 episodes per year lasting 1 to 2 
weeks requiring bedrest and medication.

The veteran presented for an additional VA examination in 
December 2003.  Subjective complaints included pain and 
stiffness in the lower back, which radiated into the lower 
shoulder areas and neck.  The pain was of an intensity of 7.  
Flare-ups occurred every two months.  He had limitation of 
motion and functional impairment sufficient that he could not 
drive a car or pursue occupational endeavor in his line of 
work.  The veteran described associated fever, warmth and 
redness in the lower back.  He did not report any bladder, 
bowel or erectile dysfunction.  He had not been bothered by 
weight loss or change in appetite, malaise, dizziness, visual 
disturbance or numbness.  He did have some unsteadiness and 
had experienced occasional falls with walking a 1/2 mile or 
more and used a cane to ambulate. The veteran had not been 
provided with a brace or an orthosis nor does he use a crutch 
or walker for unaided ambulation.  He had difficulties with 
activities of daily living, like with tying his shoes or 
bending over.  He could not sit or lie for an extended period 
of time.  

Objective findings included that the veteran's body habitus 
was obese; posterior was somewhat inclined anteriorly; there 
was a definite anterior tilt of the head carriage as he 
compensated for his significant body mass and obesity.  The 
veteran's gait was steady.  Range of motion of the cervical 
spine was: flexion zero to 40 degrees and extension zero to 
15 degrees.  He was able to repeat flexion and extension for 
10 repetitions without limitation by pain or body habitus.  
Bilateral rotation was zero to 45 degrees and bilateral 
lateral movement was zero to 30 degrees.   Lumbar spine range 
of motion was flexion zero to 90 degrees; extension zero to 
10 degrees.  There was no limitation by pain or body habitus 
and repeat these movements to a maximum of ten repetitions 
without compromise by fatigue or weakness on repetitive 
movements.  Some loss of endurance with repetitive movements 
on rotational movement of the lumbar spine and with 
limitation of approximately 30 degrees of movement laterally 
bilaterally to approximately 6 to 7 repetitions in this axis 
of movement with passive activity.  The veteran demonstrated 
loss of endurance and pain with lateral movement to and with 
repetitive movement to approximately 3 to 4 repetitions of 
movement in this plane of motion.  He reported that with 
flare-ups he would suffer further diminution of passive 
movement in these axis of rotational and lateral movement, as 
well as in anterior and posterior flexion and extension and 
loss of strength and endurance with flare up activity.  The 
examiner's impression was degenerative joint disease of the 
cervical and lumbar spine.

Upon review of the aforementioned medical evidence, 
particularly the December 2003 VA examination, the Board 
finds that the veteran's limitation of motion, of both the 
cervical and lumbar spine, warrant an increased rating to 20 
percent disabling.  The most recent examination results 
reveal that the veteran's range of motion of the cervical 
spine was limited in its extension from zero to 15 degrees.  
Additionally, the veteran's lumbar spine range of motion was 
also limited in extension from zero to 10 degrees.  
Accordingly, the Board finds that limitation of extension in 
the veteran's cervical and lumbar spine is moderately limited 
and warrants an increased disability rating of 20 percent.

Additionally, the Board notes that the assignment of a 
particular diagnostic code is dependent on the facts of a 
particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  In reviewing the claim for a higher rating, 
the Board must consider which Diagnostic Code or Codes are 
most appropriate for application of the veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  The Board finds that 
Diagnostic Codes 5293 (Intervertebral disc syndrome) and 5295 
(Lumbosacral strain) do not apply because there is no clear 
diagnosis of such conditions nor is there evidence of 
incapacitating episodes or muscle spasms. 

Finally, consideration must also be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
Under that regulation, an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate.  The governing norm in such cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

The Board notes, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  The Board observes that it has not been 
contended or otherwise indicated that the service-connected 
arthritis, cervical and lumbar spine, has resulted in any 
hospitalization or other extensive treatment regimen.  In 
addition, there is no contention or evidence of record 
showing that the veteran's degenerative joint disease, 
cervical and lumbar spine,  interferes with any employment to 
a degree that would render the application of the regular 
schedular standards impractical.  Based on the evidence of 
record and the veteran's contentions, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  


ORDER

An increased evaluation for arthritis multiple joints; is 
granted, based on the assignment of 20 percent for 
degenerative joint disease of the cervical spine and 
20 percent for degenerative joint disease lumbar, spine, 
subject to the controlling laws and regulations governing the 
payment of monetary awards.   




REMAND

The veteran seeks an increased evaluation for his service-
connected dermatitis, tinea pedis.  The Board finds that a 
remand is required in order to comply with VA's duties to 
notify and assist the veteran in obtaining evidence necessary 
to substantiate his claim.  38 U.S.C.A. § 5103A.

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The Board notes that the 
September 2003 VA examination was insufficiently specific as 
to the severity of the veteran's condition; the percentage of 
the body and body part affected; and the kinds of treatment 
received.  Accordingly, the Board finds that an additional 
examination is required to properly adjudicate the claim.

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
dermatitis tinea pedis.  The RO should 
take all necessary steps to obtain any 
pertinent records that are not currently 
part of the claims folder and associate 
them with the claims folder.

2.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  The RO should ensure that 
VCAA notice obligations have been 
satisfied in accordance with that law and 
any applicable legal precedent.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).

3.  The veteran should be afforded a VA 
skin examination to determine the nature 
and extent of his disability from his 
dermatitis, tinea pedis. The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
tests and diagnostic studies should be 
performed.  As to any disability 
identified, the examiner should comment 
specifically on the location and size of 
the areas of affected skin in terms of 
percentage of the entire body and the 
percentage of exposed areas affected.  
The examiner should also comment on 
whether the veteran has a need for 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs, and if 
so, the duration and frequency of such 
treatment, particularly in the last 
twelve months.  The examiner should also 
comment on whether any identified skin 
disorder affects function or causes 
limitation of motion; whether the skin 
disorder is ulcerative or manifested by 
exudation, crusting, exfoliation, or 
itching, and if so, the frequency and 
duration of such itching.  The examiner 
should provide a full explanation of the 
rationale that is the basis of the 
conclusions expressed.

4.  Thereafter, the RO should 
readjudicate the evaluation for 
dermatitis, tinea pedis, considering both 
the former and revised regulations 
involving the rating of skin disorders 
and applying the appropriate regulation 
pursuant to VAOPGCPREC 7-2003.  If the 
benefit continues to be denied, the 
appellant and his representative, if any, 
should be provided a supplemental SOC 
that includes a discussion of the 
evidence and the applicable laws and 
regulations considered in the RO's 
decision.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



